Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 19 has two commas after “hinge”. Correction is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 5439628) in view of Shan et al. (US 20110313108).

           The primary reference discloses a composition containing polypropylene and polyethylene (abstract) useful as a living hinge (column 8, lines 6-8) wherein the polyethylene may be HDPE having applicants densities and melt flow index (see the paragraph bridging columns 5 and 6). Note column 1 lines 40-45 for use of polypropylene homopolymer with applicants melt flow index as in claim 18. Note the abstract for use of filler as in claim 17.
           The primary reference does not disclose the presence of a block composite.
The secondary reference discloses the addition of block composites to propylene ethylene compositions to improve compatibility and impact strength (see the abstract for compatibilization and paragraph 154 for “PP/HDPE Toughening”). Note paragraphs 123-124 where the block composite contains PP bound as part of the block copolymer .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 5439628) in view of Shan et al. (US 20110313108), cited and for the reasons set out above and Chalifoux (US 20150175295).
Paragraph 40 and illustration 120 of Figure 4B of Chalifoux discloses a straight or flat living hinge for folding box. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use a flat or straight living hinge for the hinge for the box of the primary reference motivated by the need for a workable hinge suitable for a box in the primary reference and by the disclosure of Chalifoux of such a hinge absent any showing of surprising or unexpected results.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16626041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the copending claims are of different scope than the present claims in that the present claims aren’t limited to ethylene based polymers with alpha olefin comonomers, they nonetheless anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16626041 (reference application) in view of Huang (US 5439628), cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the copending application do not disclose use of fillers, Huang discloses such usage at column 6, lines 40-45 and that such usage results in higher surface gloss and antiblocking.  It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add fillers to the composition of the copending claims in order to increase gloss and decrease blocking absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16626041 (reference application) in view of Huang (US 5439628) and and Chalifoux (US 20150175295), both cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the copending application do not disclose use of fillers, Huang discloses such usage at column 6, lines 40-45 and that such usage results in higher surface gloss and antiblocking.  It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add fillers to the composition of the copending claims in order to increase gloss and decrease blocking absent any showing of surprising or unexpected results. With regard to the use of flat or straight living hinges, such usage would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing since the copending claims require use of a living hinge and since Chalifoux (US 20150175295) discloses specific details of configurations for making workable living hinges absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 





Claims 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 16626041 (reference application) in view of Chalifoux (US 20150175295), cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the copending application do not disclose flat or straight living hinges, such usage would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing since the copending claims require use of a living hinge and since Chalifoux (US 20150175295) discloses specific details of configurations for making workable living hinges absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's arguments filed 4-29-21 have been fully considered but they are not persuasive. Applicants have not addressed the patentability of claims 15-20 with regard to the prior art. Since the claims are not otherwise ready for allowance, the obviousness type double patenting rejection has been maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-5-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765